                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 CONFEDERATED TRIBES AND BANDS
 OF THE YAKAMA NATION,
                                                                           No. 3:17-cv-00164-JR
                Plaintiff,
         V.                                                              OPINION AND ORDER

 AIRGAS USA, LLC, successor in merger to
 Air Liquide America Specialty Gases LLC, a
 Delaware limited liability company, et al.

                Defendants.


MOSMAN,J.,

       On November 15, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation ("F&R") [ECF 379], recommending that I deny Moving Defendants' Motion

to Certify for Immediate Appeal [ECF 366]. Moving Defendants filed joint objections

[ECF 3 81]; other Defendants joined those objections [ECF 3 82]; and USA filed a response to the

objections [ECF 383].

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See



1 - OPINION AND ORDER
Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F&R, I agree with Judge Russo's reasoning and conclusions.

Therefore, I ADOPT the F&R [379] as my own opinion. I DENY Moving Defendants' Motion

to Certify for Immediate Appeal [366].

       IT IS SO ORDERED.

       DATED this              of February, 2020.




2 - OPINION AND ORDER
